DETAILED ACTION
This notice is in response to the amended claims and arguments filed on 09/28/2021 for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of the Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1 and 13-20 have been amended.
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. Specifically, amended claim 1 recites, inter alia, “the search request comprising […] a public linking key; and wherein the matching offer comprises an encrypted session key, an encrypted nonce, […] wherein the encrypted session key is a session key encrypted by the public linking key, wherein the encrypted nonce is a nonce encrypted by the session key […]; receiving an encrypted linking proof, wherein the encrypted linking proof is a linking proof encrypted by the session key, wherein the linking proof comprises a first pseudonym identifier and a first cryptographic proof proving that the user knows a first private key associated with the first 
Relevant art found of record, Bitclave (NPL: “Active Search Ecosystem”, September 2017) teaches “A method comprising: storing a plurality of offers comprising offer terms and offer rewards; receiving a search request from a user, the search request comprising search parameters, a user identifier, and a public linking key; matching an offer with the search request wherein the offer is within the search parameters, wherein the offer is one of the plurality of offers; providing a matching offer to the user, wherein the matching offer comprises offer parameters, and wherein the offer parameters are based on the offer; and linking the user to a plurality of activities, the plurality of activities comprising first pseudonym activities that are associated with the first pseudonym identifier (see Bitclave, pgs. 20-24 and 31), yet fails to teach the aforementioned public linking key included in the search request, and using the linking key, session key, linking proof method as is particularly recited in claim 1, lines 4 and 7-18.
Other prior art of record, e.g., Engberg (US20070106892) teaches a system for linking multiple pseudonyms used in an online environment using a user’s public key which may be selectively revealed (see, e.g., [0177-0190]) and operates in a zero-knowledge environment (see, e.g., [0193-0206]), yet similarly fails to teach the usage of a linking key in search requests, as well as the public linking key encrypting the session key used to encrypt the linking proof. The previously cited combination of Bitclave 2 (“Bitclave: Personalization & Anonymization”, June 2017), Bitclave 3 (“Bitclave: Decentralized Search Engine, June 2017), and Andoni (US20150280911) further teach a method for securing communications using encrypted session keys with a blockchain search system (see, e.g., Andoni 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 1 at or before the time it was filed. Independent claims 13 and 15 similarly recite language directed to the aforementioned subject matter. Dependent claims 2-12 (of claim 1) 14 (of claim 13), and 16-20 (of claim 15) incorporate the limitations of their parent claim, and are allowable for at least the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                                    /TAGHI T ARANI/            Supervisory Patent Examiner, Art Unit 2438